DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 11/25/2022 (“Amendment”). Claims 1-4 are currently under consideration. The Office acknowledges the amendments to claim 1. Claims 5-7 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the claim objection are persuasive, and the objection is accordingly withdrawn.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure increase/reduction mechanism” in claims 1 and 2, “control unit” in claims 1, 3, and 4, “pressure detection device” in claim 1, and “calculation unit” in claims 1, 3, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “pressure increase/reduction mechanism,” the structure of claims 3 or 4; for “control unit,” a CPU as in ¶ 0054 of the specification as filed; for “pressure detection device,” pressure sensors 31A1 and 31A2 shown in Fig. 4; and for “calculation unit,” the CPU processing according to the algorithm described in ¶ 0076).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation of the calculation unit calculating blood pressure “using the internal pressure of the first fluid bag and the internal pressure of the second fluid bag” is new matter. The specification does not describe using both pressures for blood pressure calculation. ¶¶s 0054, 0077, 0087, 0100, 0125, etc. of the specification as filed describe calculating blood pressure on the basis of pressure information detected by only one pressure sensor of one air bag.
Claims 2-4 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0053708 (“Quinn”) in view of US Patent Application Publication 2005/0240109 (“Inoue”) and US Patent Application Publication 2005/0251052 (“Sano”).
Regarding claim 1, Quinn teaches [a] blood pressure information measurement device (Title, Abstract) comprising: a cuff (Fig. 1, cuff 10) comprising a first fluid bag configured to expand and contract by a fluid entering and exiting a [port] of the first fluid bag (Fig. 2, first inflatable bladder 34 and first port 22), and a second fluid bag accommodated in the first fluid bag and configured to expand and contract by a fluid entering and exiting a [port] of the second fluid bag (Fig. 2, second inflatable bladder 36 and second port 24, both bags expanding and contracting via fluid provided through the ports), wherein the first [port] is disposed at a position corresponding to an outer edge section of the second fluid bag or a position further outward than the outer edge section (Fig. 1, port 22 located at an outer edge section of inflatable bladder 36); a pressure increase/reduction mechanism configured to increase and decrease an internal pressure in an internal space of the first fluid bag and an internal pressure in an internal space of the second fluid bag (¶ 0038, a pump); … .
Quinn does not appear to explicitly teach a control unit configured to control operation of the pressure increase/reduction mechanism; a pressure detection device configured to detect the internal pressure of the first fluid bag and the internal pressure of the second fluid bag; and a calculation unit configured to calculate blood pressure on the basis of pressure information detected by the pressure detection device with the cuff being worn at a measurement site; wherein the control unit controls the operation of the pressure increase/reduction mechanism such that, in a first stage, the internal space of one fluid bag of the first fluid bag and the second fluid bag is pressurized and expanded until the internal pressure of the one fluid bag reaches a predetermined pressure, and, in a second stage, the internal space of the other fluid bag of the first fluid bag and the second fluid bag is pressurized and expanded while the one fluid bag is kept sealed, so that in the second stage the internal pressure of the internal space of the one fluid bag and the internal pressure of the internal space of the other fluid bag are increased, wherein the control unit begins the second stage upon determining that the internal pressure of the one fluid bag reaches the predetermined pressure, and the calculation unit calculates the blood pressure using the internal pressure of the first fluid bag and the internal pressure of the second fluid bag as detected by the pressure detection device during the second stage. Quinn further does not appear to explicitly teach fluid entering and exiting the first and second fluid bags via respective first and second nipples.
Inoue teaches controlling pumps, valves, and pressure sensors of a blood pressure monitor using a CPU, to increase and decrease pressure in associated fluid bags (Fig. 4, CPU 30 controlling sections 52 and 54 to supply and discharge air to/from bags 50 and 51 - see ¶ 0056). Each bag has an associated pressure sensor (Fig. 4, sensors 52 and 54), both of which are used in calculating blood pressure (Fig. 1). In operation, during a first stage (in Fig. 10, the pre-pressurization stage), the internal pressure of a fluid bag (Fig. 4, measurement bladder 50) is increased to a predetermined pressure (¶ 0065, pre-pressurization using a predetermined amount of air to achieve a particular pressure-level range - also see Fig. 10, showing the pre-pressurization). After pre-pressurization, during a second stage (which includes the middle stage as well as the final pressurization stage shown in Fig. 10), Inoue teaches pressurizing another air bag (Fig. 4, pressing-securing air bag 51) while the first air bag is kept sealed (see Fig. 10, showing the pump for the pressing-securing air bag turning on, and the pump for the measurement bladder turned off. During this stage, the pressure in both bags increases (Fig. 10 shows a continuous increase of P(i), and there is pressure increase in the pressing-securing air bag as well because its pump is turned on). Inoue teaches beginning the second stage upon determining that the pressure in measurement bladder 50 has reached the predetermined pressure (¶ 0065, based on the specific amount of air that reaches the pressure-level range which enables an appropriate wrapping determination). Inoue then teaches calculating blood pressure using the internal pressure of the measurement bladder 50 (see ¶ 0069. The pressure of the pressing-securing bag 51 can also be said to be used since that bag has a pressure sensor 42 associated with it, and this pressure is monitored during the second stage in Fig. 10).
Sano teaches using a nipple as the communication means between an air bag bladder and a tube for pressurization/depressurization (¶ 0052).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automation components of Inoue into Quinn, using e.g. two pressure sensors, pumps, and a CPU for inflation and deflation, to enable pressurizing the bladders 34 and 36 of Quinn independently (e.g. pressurizing bladder 34 first, and then bladder 36, based on a first and second stage), as in Inoue, for the purpose of being able to determine that the cuff has been appropriately wrapped (Inoue: ¶¶s 0065 and 0066) before beginning pressure measurement (Inoue: Fig. 1, ST7-ST9), and as the automation of a manual activity (see MPEP 2144.04(III)). It also would have been obvious to use nipples to supply and discharge fluid into/from the fluid bags, as in Sano, since they are a known means of airtightly interfacing bladders with tubing (Sano: ¶ 0052).
Regarding claim 2, Quinn-Inoue-Sano teaches all the features with respect to claim 1, as outlined above. Quinn-Inoue-Sano further teaches wherein the pressure increase/reduction mechanism, after the internal space of the first fluid bag is pressurized and the internal pressure of the first fluid bag reaches a first pressure, pressurizes the internal space of the second fluid bag while the first fluid bag is kept sealed (as above, pressurizing bladder 34 and then pressurizing bladder 36).
Regarding claim 3, Quinn-Inoue-Sano teaches all the features with respect to claim 2, as outlined above. Quinn-Inoue-Sano further teaches wherein the pressure increase/reduction mechanism comprises a first pressure pump and a second pressure pump (Inoue: Fig. 4, pumps 33 and 43), the first pressure pump pressurizes the internal space of the first fluid bag, the second pressure pump pressurizes the internal space of the second fluid bag (Inoue: as in Fig. 4), and the control unit, after the first pressure pump is driven with the second pressure pump being stopped, controls operation of the pressure increase/reduction mechanism to drive the second pressure pump with the first pressure pump being stopped (Inoue: Fig. 10, pump on/off signals).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn-Inoue-Sano in view of US Patent 6,336,901 (“Itonaga”).
Regarding claim 4, Quinn-Inoue-Sano teaches all the features with respect to claim 2, as outlined above. Quinn-Inoue-Sano does not appear to explicitly teach wherein the pressure increase/reduction mechanism comprises a single pressure pump, a fluid supply path, and a switching valve, the pressure pump pressurizes the internal space of the first fluid bag and the internal space of the second fluid bag, an end on a first side of the fluid supply path is connected to the pressure pump, an end on a second side of the fluid supply path branches into a first supply path connected to the first fluid bag and a second supply path connected to the second fluid bag, the switching valve is provided at a point along the fluid supply path and switches between a state in which a fluid is supplied to the first fluid bag via the first supply path and a state in which a fluid is supplied to the second fluid bag via the second supply path, and the control unit, by controlling operation of the pressure pump and the switching valve, pressurizes the internal space of the second fluid bag via the fluid supplied via the second supply path, after the internal space of the first fluid bag is pressurized via the fluid supplied via the first supply path.
Itonaga teaches using a switching valve and one pump to selectively deliver pressure to one of two separate bags (Fig. 6, pump 60 pressurizing bag 11 or bag 12 via three-way cock 61 - also see Figs. 7A-7C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a switching valve and one pump in the combination, as in Itonaga, instead of the dual pump and valve arrangement of Inoue, as the simple substitution of one known air pressurization arrangement for another, both arrangements usable in the case of two air bags. This would also have been obvious to do for the purpose of reducing the number of components required.

Response to Arguments
Applicant’s arguments filed 11/25/2022 have been fully considered. The double patenting rejections are withdrawn in view of the terminal disclaimer approved on 11/27/2022. New rejections under 35 USC 112(a) are added as necessitated by amendment.
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. Although the claims now describe a first stage and a second stage, nothing excludes the last stage in Inoue from being considered as part of the second/middle stage. Thus, the second stage is still begun based on a pressure in one bag reaching a predetermined pressure (the pre-pressurization pressure), and blood pressure is still calculated in the second stage. For the sake of argument only, even considering the pressure value of FIT2, if the middle stage of Inoue were considered a first stage (which it is not because FIT2 is based on the pressure in the measurement bladder, not the pressure in the pressing-securing air bag), having a time window DT after FIT2 is reached still qualifies as beginning the next stage upon determining that the internal pressure reaches a predetermined pressure. I.e., the claim does not say that the next stage begins immediately after. It is sufficient for the next stage to begin based on reaching FIT2.
Thus, all claims remain rejected in light of the prior art.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791